       Case 3:20-cv-03866-JCS Document 66 Filed 10/12/20 Page 1 of 12



 1   BARBARA J. PARKER, City Attorney, CABN 069722
     MARIA BEE, Chief Assistant City Attorney, CABN 167716
 2   DAVID A. PEREDA, Special Counsel, CABN 237982
     BRIGID M. MARTIN, Special Counsel, CABN 231705
 3   One Frank H. Ogawa Plaza, 6th Floor
     Oakland, California 94612
 4   Telephone: (510) 238-6520, Fax: (510) 238-6500
     Email: dpereda@oaklandcityattorney.org
 5
     Attorneys for Defendants
 6   CITY OF OAKLAND, et al.
 7

 8                                UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN FRANCISCO DIVISION
11

12   ANTI POLICE TERROR PROJECT, et al.)             Case No. 20-cv-3866 JCS (LB)
                                       )
13                Plaintiffs,          )             CITY OF OAKLAND’S BRIEF
                                       )             CONCERNING MUTUAL AID
14        v.                           )
                                       )             Re Dkt. No. 52
15   CITY OF OAKLAND, et al.,          )
                                       )
16                Defendant(s).        )
                                       )
17                                     )
                                       )
18

19

20

21

22

23

24

25

26

27

28
     City of Oaklands Brief re Mutual Aid                                     C 20-3866 JCS
          Case 3:20-cv-03866-JCS Document 66 Filed 10/12/20 Page 2 of 12



 1                                           OVERVIEW
 2           Citing the preliminary injunction, OPD’s mutual aid partners informed the
 3   City that they can no longer provide mutual aid during protests in Oakland. This
 4   poses a significant risk of avoidable harm to the people of Oakland, protestors, and
 5   officers. The City’s priorities are always to promote the exercise of free speech—
 6   consistent with Oakland’s long and proud tradition of social activism—and to protect
 7   public safety. The City has attempted to meet these goals with minimal police
 8   intervention and work through its mutual aid partners’ concerns about the order.
 9   Yet as things stand, mutual aid remains unavailable, the elections loom, and the
10   City should be prepared for potential mass protests next month.
11           The City thus respectfully requests that the Court modify the preliminary
12   injunction by striking—or at least suspending for next month—Section VI(i)-(vi), and
13   allowing Training Bulletin III-G, as it stands, to govern mutual aid requests.
14   Alternatively, the City respectfully requests an order finding that a memorandum of
15   agreement between OPD and mutual aid partners—with key terms laid out in this
16   brief—would (1) not violate the preliminary injunction, and (2) pursuant to Cal.
17   Gov’t Code § 8618, make the mutual aid agency not bound by preliminary injunction.
18   Option two is a new idea, which the City has not proposed to anyone.
19           The City is open to yet any other idea, guidance, or order to help resolve this
20   issue. The City appreciates the Court’s ongoing, thoughtful consideration of all the
21   issues in this case. The City also appreciates its law enforcement partners’
22   willingness to generously provide mutual aid in the past. To facilitate free speech
23   and protect the people of Oakland, protestors, and officers, the City seeks to make
24   mutual aid again available.
25                                       FACTUAL BACKGROUND
26   I.      THE PRELIMINARY INJUNCTION
27           On July 29, 2020, the Court issued a preliminary injunction concerning crowd
28   control during protests in Oakland. Dkt. No. 52. Before then, the parties negotiated
     City of Oakland’s Brief re Mutual Aid       1                                C 20-3866 JCS
       Case 3:20-cv-03866-JCS Document 66 Filed 10/12/20 Page 3 of 12



 1   in good faith about the terms of a preliminary injunction and found some common
 2   ground. Dkt. No. 54, at 2. But the parties fundamentally differed on “the
 3   substantive limits that would be placed on OPD tactics and munitions in conducting
 4   crowd control” and “the degree to which the mutual aid partners would be bound by
 5   the preliminary injunction.” Id. at 31.
 6           After carefully considering these issues and others, the Court ordered that
 7   OPD officers “are prohibited from using stinger grenades, wooden bullets, rubber or
 8   rubbercoated bullets, pepper balls, or similar munitions.” Dkt. No. 52, at 2. Mutual
 9   aid officers are bound by the terms of the preliminary injunction, the Court further
10   ordered. Id. at 3-4.
11   II.     MUTUAL AID PARTNERS’ RESPONSE
12           Two days later, OPD sent the Regional Mutual Aid Coordinator the order
13   along with a cover letter summarizing key terms. Yu Decl., ¶ 3 & Ex. A (OPD
14   letter). In response, OPD’s mutual aid partners informed the City that they will no
15   longer provide mutual aid during protests. Id. at ¶¶ 4-5 & Exs. B through G.
16           On August 63, 2020, for instance, the Alameda County Sheriff’s Office, which
17   coordinates mutual aid for the region and supplies its own officers, sent the City a
18   letter on this issue. Yu Decl., Ex. B. “I am writing to you today with a heavy heart,
19   to advise you that I will not be providing mutual aid assistance to the City of
20   Oakland through the deployment of members of the Alameda County Sheriff’s
21   Office,” Sheriff Ahern wrote. Id.
22           Sheriff Ahern explained his decision as follows:
23                    The inability to utilize effective and safe less-lethal
                      munitions, places all peace officers at risk, and reduces the
24                    options available to deal with violent incidents. Peace
                      officers would be limited, essentially, to hand-to-hand
25                    combat with specific individuals within potentially large
                      crowds. I am not willing to expose my staff to this degree
26                    of danger without providing them with the proper
                      equipment and support, most of which is prohibited by the
27                    Preliminary Injunction.
28                    Our units are trained in crowd control and response to
     City of Oakland’s Brief re Mutual Aid         2                                  C 20-3866 JCS
       Case 3:20-cv-03866-JCS Document 66 Filed 10/12/20 Page 4 of 12



 1                    unlawful assemblies. They are trained to utilize widely
                      accepted munitions and less-lethal tools to protect the
 2                    lives of residents, the lives of sworn staff and other
                      individuals on scene. Our units are trained with the
 3                    FN303, stingball grenades, and 37 mm launchable rubber
                      .60 caliber pellets, along with 40 mm launchable rubber
 4                    .60 caliber pellets. Our units also utilize tear gas to
                      disburse unlawful riot activities when violence and
 5                    extreme vandalism is the crowd's intent or to create a safe
                      distance between Law Enforcement and those committed
 6                    to assaulting them.
 7                    The use of these less lethal tools, in combination, is what
                      allows our units to be successful. The elimination of these
 8                    widely accepted tools and methods places my members at
                      risk. The only available tool that my deputies are trained
 9                    with, and would be allowed to utilize, is the 40 mm exact
                      sponge impact munitions. This less lethal tool alone is
10                    easily defeated by any type of makeshift shield. In my
                      opinion, this alone would not be sufficient to protect my
11                    deputies from injury, nor would it be effective in stopping
                      a crowd from continuous illegal activities.
12
                      In recent mutual aid responses, several of my sworn
13                    personnel have been injured. One Command Staff
                      member, [redacted], was struck in the head with a brick
14                    thrown from a distance of over twenty yards. One
                      detective, [redacted], sustained second degree bums from
15                    an ignited Molotov cocktail thrown from a distance of
                      about ten yards. This attack also burned two other sworn
16                    members who were positioned next to [redacted]. Another
                      sworn member, [redacted], was doused in the face with an
17                    accelerant, in an apparent attempt to burn and disfigure
                      her. Officers and deputies assigned to these events were
18                    subjected to having fireworks launched at them from
                      among the crowds. These attacks took place even with our
19                    members deploying some of the tools prohibited by the
                      Injunction. The cowards that utilized these dangerous
20                    weapons against my staff concealed themselves in a
                      riotous crowd, or from behind barricades, to prevent
21                    identification and utilized the element of surprise to
                      further their violent agenda.
22
                      I want to make it clear that my staff does not use force
23                    against those lawfully exercising their First Amendment
                      rights. While it is not possible to predict when, or if, a
24                    peaceful protest will devolve into a riot, it is generally
                      conceded that some individuals and groups may utilize the
25                    cover of a peaceful protest to foment violence and chaos.
                      The Preliminary Injunction was apparently crafted with
26                    the intent to protect individuals engaged in peaceful
                      protests, however, a possibly unintended consequence
27                    appears to provide exactly the type of support necessary
                      for violent, destructive behaviors to occur almost virtually
28                    unchecked. I cannot, in good conscience, assign members
     City of Oakland’s Brief re Mutual Aid         3                                 C 20-3866 JCS
       Case 3:20-cv-03866-JCS Document 66 Filed 10/12/20 Page 5 of 12



 1                    of my agency to participate in the efforts to reduce or
                      eliminate the chaos and violence which may occur, under
 2                    the conditions imposed by the Preliminary Injunction.
 3   Id. at 2-3.

 4           Consistent with the preliminary injunction, the Sheriff’s policies on less-lethal

 5   munitions require targeted deployment by specially trained deputies. Pereda Decl.,

 6   Ex. A, ACSO General Orders 1.21 and 3.02. Further, deputies must report the use

 7   of these tools. Id.

 8           Like the Sheriff’s Office, Fremont, San Leandro, Union City, Newark, and San

 9   Mateo County have concluded that they can no longer provide aid during protests.

10   Yu Decl., ¶ 5. One of these agencies said this:

11
                      [I]f the "protest" event turns into a "riot" our
12                    deputies/officers will not have immediate access to their
                      needed munitions to deal with the quickly evolved event.
13                    Per the court order, and the comments attached below, if
                      the event changes deputies/officers would have the
14                    opportunity to make independent decisions per our own
                      policies. However, they would be without the appropriate
15                    gear to support changing event (Protest to Riot).
16                    I would also like to add, we are a multiple agency Mutual
                      Aid team, responding for Mutual Aid per Oakland’s
17                    request. San Mateo County would need the support and
                      buy in from all chiefs in our county to support this request,
18                    which has a court order limiting the decision making of
                      our deputies/officers.
19

20   Yu Decl., Ex. F.

21           All combined, these agencies supplied approximately 55% of the mutual aid

22   officers on May 29, 2020 and 40% of the mutual aid officers on May 30, 2020. Id at ¶

23   6. This data excludes the California Highway Patrol, which addresses activity on

24   state highways. Ibid.

25           No agency has notified OPD that it would provide mutual aid during protests.

26   Id. at ¶ 7.

27           Hoping to resolve or narrow this issue, the City Attorney’s Office has

28   conferred with counsel for some of these agencies, including counsel for the Sheriff’s
     City of Oakland’s Brief re Mutual Aid         4                                  C 20-3866 JCS
       Case 3:20-cv-03866-JCS Document 66 Filed 10/12/20 Page 6 of 12



 1   Office. Pereda Decl., ¶ 2. These agencies’ position—including the Sheriff’s—have
 2   not changed. Id.
 3           The Sheriff and others have raised similar worries in the past. Dkt. No. 36-
 4   13. The U.S. Marshal, for instance, explained that mutual aid was needed to
 5   preserve the crime scene at the federal courthouse. Id. Further, he said this:
 6
                      If the City of Oakland refuses to allow the use of chemical
 7                    agents as a last resort to quell rioting and violence, I will
                      advise the Chief Judge and United States Attorney, that
 8                    the Oakland Court House & Federal Building, and it’s
                      occupants, cannot be sufficiently protected during civil
 9                    unrest, and recommend that all court proceedings be
                      transferred to San Francisco or San Jose Court Houses for
10                    an indeterminate period.        Employees in the Oakland
                      Federal building and United Court House rely on our
11                    Federal Protective Service, and the Oakland Police
                      Department as first responders.         The safety of our
12                    employees, and members of the public is paramount.
                      Banning the use of chemical agents/tear gas hampers our
13                    efforts to protect our employees and members of the public
                      from rioters and violence. It also undermines the rule of
14                    law and administrator [sic] of justice.
15   Id.
16   III.    MUTUAL AID IS ESSENTIAL
17           Mutual aid is essential for enabling protests and ensuring public safety. Dkt.
18   No. 36-1, at ¶¶ 11-13. To meet these objectives, OPD must constantly assess a crowd
19   and be prepared to utilize various methods, such as quickly increasing or reducing
20   officers’ presence. Allison Decl. ¶ 5.
21           Crowds vary widely. Id. at ¶ 6. A crowd may be peaceful and require a small
22   officer presence to help facilitate the crowd’s First Amendment activity. Ibid. Or a
23   large crowd may require a larger officer presence to help facilitate the crowd’s
24   movement or to address individuals or subgroups within the crowd who are risking
25   the safety of protestors, officers, or other members of the public. Ibid. Further, a
26   small crowd could require a large officer presence if, for example, persons among the
27   crowd are acting destructively. Ibid. At any moment, a crowd may splinter or
28   change dramatically in tone and temperament. Id. at ¶ 7.
     City of Oakland’s Brief re Mutual Aid         5                                  C 20-3866 JCS
       Case 3:20-cv-03866-JCS Document 66 Filed 10/12/20 Page 7 of 12



 1           To assess a crowd—and thus assess the best approach for facilitating the
 2   exercise of free speech and protecting public safety—officers must observe the crowd,
 3   attempt to coordinate with the crowd’s leaders, and gather information. Id. at ¶ 8.
 4   During a crowd event, law enforcement may have to adjust its approach according to
 5   the evolving crowd dynamics and activity. Ibid.
 6           Having mutual aid present or at least available at the outset of protests—
 7   especially when large crowds or destructive subgroups are anticipated—is the most
 8   efficient way to use mutual aid and best manages risk. Id. at ¶ 9. This allows for
 9   staging, better coordination, deterrence of criminal activity, less officer fatigue, and
10   quicker responses. Ibid. It is suboptimal for mutual aid to arrive only after a riot or
11   widespread criminal activity has erupted. Ibid.
12           The City has attempted to minimize the need for officer intervention and
13   mutual aid during protests by, among other things, erecting barriers and removing
14   potential vandalism targets at various locations, including at the Police
15   Administration Building. Id. at 10. Further, many businesses and residents have
16   boarded up their doors and windows. Ibid. In recent protests, these protective items
17   have still been targeted and damaged. Ibid.
18           To respond to recent protests—knowing that mutual aid is unavailable—OPD
19   has widely cancelled officers’ days off. Id. at ¶ 11. This practice can lead to harmful
20   officer fatigue and reduce resources for other service needs. Ibid.; see also Bryan
21   Vila, Tired Cops: The Importance of Managing Police Fatigue, (Washington, DC:
22   Police Executive Research Forum, 2000); Mora L. Fiedler, Officer Safety and
23   Wellness: An Overview of the Issues (Washington, DC: Office of Community
24   Oriented Policing Services, 2011), 4, (http://cops.usdoj.gov/pdf/OSWG/e091120401-
25   OSWGReport.pdf).
26           In future protests, there is a risk that the people of Oakland could suffer loss
27   and damage that could be prevented if mutual aid were available. Allison Decl., ¶
28   12.
     City of Oakland’s Brief re Mutual Aid       6                                C 20-3866 JCS
       Case 3:20-cv-03866-JCS Document 66 Filed 10/12/20 Page 8 of 12



 1   IV.     THE CITY RELIES ON MUTUAL AID
 2           As the Court summarized, the City relied heavily on mutual aid during
 3   protests from May 29, 2020 through June 1, 2020:
 4
                      According to Assistant Police Chief Allison, “[e]specially
 5                    during the first four days of protests—May 29, 2020
                      through June 1, 2020—the City relied heavily on mutual
 6                    aid from the Alameda County Sheriff’s Office, the
                      California Highway Patrol, the U.S. United States
 7                    District Court Northern District of California Marshals
                      Service, and police departments from across the Bay Area
 8                    and state.” Allison Decl. ¶ 11. Assistant Chief Allison
                      states that “[t]he City has around 733 law enforcement
 9                    personnel and can deploy only so many of them at any
                      given time. On nights such as May 29 and June 1, when
10                    the OPD is at once attempting to facilitate mass protests
                      and to respond to mass looting and violence throughout
11                    the City, mutual aid is critical.” Id. A chart in his
                      declaration reflects that on the night of May 29, 2020, 215
12                    OPD officers and 508 mutual aid officers were deployed.
                      Id. ¶ 13. On May 30, 2020, the number of OPD officers
13                    deployed had increased to 380 but they were still
                      outnumbered by mutual aid officers, whose numbers had
14                    also increased, to 550. Id. On May 31 and June 1, OPD
                      maintained the number of officers deployed at 380 while
15                    the number of mutual aid officers dropped to 200 (May 31)
                      and 222 (June 1). Id.
16

17   Dkt. No. 54, at 19-20 (citing Dkt. No. 32-1, Allison Decl. (June 24, 2020)).
18   V.      OAKLAND HAS SUFFERED HARM
19           Over the same days, two Federal Protective Service officers were shot (by a
20   man with suspected ties to the boogaloo movement). Dkt. No. 54, at 10. Over 200
21   businesses suffered vandalism, theft, or other damage. This occurred all throughout
22   Oakland, including in East Oakland, Chinatown, the Lake Merritt area, Downtown,
23   and Uptown. Hinkle Decl., ¶ 4. East Oakland—which is home to some of the City’s
24   most vulnerable communities with the fewest resources—was hard hit. For
25   instance, due to looting and vandalism, La Clinica de La Raza was unable to provide
26   certain essential services to the community. Dkt. No. 36-15. In short, the City and
27   its officers faced extraordinarily challenging conditions. Dkt. No. 54, at 9-12.
28
     City of Oakland’s Brief re Mutual Aid         7                                C 20-3866 JCS
          Case 3:20-cv-03866-JCS Document 66 Filed 10/12/20 Page 9 of 12



 1           So, too, during recent nighttime protests.1 For instance, the City’s
 2   Department of Economic & Workforce Development received reports of the following
 3   damage at local businesses and residential units, including affordable housing,
 4   during protests on August 26, 2020: several fires, including inside a state courthouse
 5   and at a construction site; seventy punctured or broken building windows; twelve
 6   broken doors; and theft and vandalism within businesses. Hinkle Decl., ¶ 5. The
 7   event started at City Hall and continued through Downtown Oakland and the Lake
 8   Merritt area. People at the front of the crowd had shields, which were used to block
 9   officers from making targeted arrests and to assault officers. “SOLIDARITY
10   MEANS ATTACK,” was the message urged by the large, lead banner. See Pullen
11   Decl., Ex. A
12   (https://www.dropbox.com/s/6kuipwa6fsjhmmo/ProtestVideoClips%2026Aug20%2020
13   -042337%20%281%29.mp4?dl=0).
14                                           DISCUSSION
15           It is prudent for the City to anticipate and prepare for significant, extended
16   protests next month. To begin with, there are widespread reports that due to delays
17   caused by the pandemic or legal challenges, the election’s outcome may not be
18   certain for some time. Further, President Trump’s tweets and remarks about the
19   elections and his acceptance of their results—such as his comments at the recent
20   debate—are of concern and could incite mass protests.
21           Further, the people of Oakland have suffered harm in protests this year. See
22   Section V above. And as Assistant Chief Allison and others have explained, mutual
23   aid is essential. Allison Decl., ¶¶ 2-12.
24   I.      RESTORING TRAINING BULLETIN III-G
25           Against that backdrop, the City seeks to make mutual aid available. OPD’s
26   mutual aid partners will not come if the preliminary injunction applies to them. At
27   1
       The City strongly disagrees with Plaintiffs’ characterizations of recent events and
     OPD’s response, Dkt. No. 63; the City will address Plaintiffs’ allegations in the City’s
28   its filing due on October 19, 2020.
     City of Oakland’s Brief re Mutual Aid       8                                  C 20-3866 JCS
      Case 3:20-cv-03866-JCS Document 66 Filed 10/12/20 Page 10 of 12



 1   this point, the City thus respectfully requests that the Court modify the preliminary
 2   injunction by striking—or at least suspending for next month—Section VI(i)-(vi), and
 3   allowing Training Bulletin III-G, as it stands, to govern mutual aid requests.
 4   II.       MEMORANDUM OF AGREEMENT
 5             Alternatively, the City respectfully requests an order finding that a
 6   memorandum of agreement between OPD and mutual aid partners would (1) not
 7   violate the preliminary injunction, and (2) pursuant to Cal. Gov’t Code § 8618, make
 8   the mutual aid agency not bound by the preliminary injunction.
 9             The Emergency Services Act provides that “[u]nless otherwise expressly
10   provided by the parties, the responsible local official in whose jurisdiction an
11   incident requiring mutual aid has occurred shall remain in charge at such incident,
12   including the direction of personnel and equipment provided him through mutual
13   aid.” Cal. Gov’t Code § 8618.
14             Citing this law, the Court held that “[b]ecause no mutual aid partners have
15   been named as defendants, the Court does not have the authority to issue injunctive
16   relief that is binding on the mutual aid partners. Nonetheless, California law
17   provides that when OPD requests assistance from mutual aid partners, OPD officers
18   are to “remain in charge . . . including the direction of personnel and equipment
19   provided him through mutual aid.” Dkt. No. 54, at 32 (citing Cal. Gov’t Code §
20   8618).
21             But if different terms about equipment and direction were “expressly provided
22   by the parties,” then, by the same authority and reasoning, the preliminary
23   injunction would not apply to mutual aid officers.
24             In thinking through this new, potential solution, the City has in mind the
25   following terms:
26   Equipment

27            Pursuant to Cal. Gov’t Code § 8618, each responding mutual aid agency shall
               decide the equipment the agency will bring to render mutual aid to OPD.
28
     City of Oakland’s Brief re Mutual Aid         9                               C 20-3866 JCS
      Case 3:20-cv-03866-JCS Document 66 Filed 10/12/20 Page 11 of 12



 1          Upon arriving to render mutual aid, the mutual aid agency’s highest-ranking
             officer shall meet with the OPD Incident Commander or her designee and
 2
             provide an inventory of any less-lethal munitions and chemical agents the
 3           agency brought.

 4   OPD’s Right to Decline Mutual Aid
            Before a mutual aid agency deploys into the field, OPD may decline mutual
 5           aid from that agency. Further, once an agency deploys into the field, OPD
 6           may decline the agency’s further rendering of mutual aid, at which point the
             agency will cease its law enforcement activities within Oakland in a manner
 7           that the mutual aid agency determines is safe for the public and officers.
 8   Field Operations
            To the fullest extent possible, OPD will endeavor to assume frontline positions
 9
             between protestors and law enforcement personnel.
10          Pursuant to Cal. Gov’t Code § 8618, except in self-defense situations, the
11           highest-ranking officer of each agency providing mutual aid shall authorize
             the use of force according to that agency’s policies. Except in self-defense
12           situations, the agency shall endeavor to notify the OPD Incident Commander
             or Operations Commander before using less-lethal munitions or chemical
13           agents.
14   OPD Policies
15          The mutual aid agency will endeavor to review Training Bulletin III-G and
             the Preliminary Injunction, APTP, et al. v. City of Oakland, et al., C20-3866
16           JCS, Dkt. No. 52 (N.D. Cal. July 29, 2020), which applies to OPD and to
             mutual aid agencies that have not signed the memorandum of agreement.
17
             Pursuant to that order, OPD officers “are prohibited from using stinger
18           grenades, wooden bullets, rubber or rubbercoated bullets, pepper balls, or
             similar munitions.”
19
            In light of the mutual aid agency’s policies, training, officer safety,
20           information provided along with the request for mutual aid, and any other
             factor the mutual aid agency finds relevant, the mutual aid agency will
21           consider the following: (i) not bringing any tools that OPD are prohibited from
             using, or (ii) bringing such tools but not immediately taking them into the
22
             field. This provision does not preclude the mutual aid agency from bringing or
23           using any tool.

24
                                             CONCLUSION
25

26           For the foregoing reasons, the City respectfully seeks the requested relief or

27   any other guidance from the Court on making mutual aid available.

28
     City of Oakland’s Brief re Mutual Aid       10                              C 20-3866 JCS
      Case 3:20-cv-03866-JCS Document 66 Filed 10/12/20 Page 12 of 12



 1   Dated: October 12, 2020                 Respectfully submitted,

 2

 3                                           BARBARA J. PARKER, City Attorney
                                             DAVID A. PEREDA, Special Counsel
 4

 5                                     By:   _______/s/ David Pereda___
                                             Attorneys for Defendant
 6                                           CITY OF OAKLAND
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     City of Oakland’s Brief re Mutual Aid            11                        C 20-3866 JCS
